 Case 5:20-cv-00277-KK Document 19 Filed 05/15/20 Page 1 of 1 Page ID #:73




1
2
3
                                             JS-6
4
5
6
                            UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10    GWENDOLYN (WENDY) CLOUSER,                   Case No. EDCV 20-277-KK
11                                 Plaintiff(s),
12                         v.                      ORDER OF DISMISSAL
13    DOVES OF BIG BEAR VALLEY,
      INCORPORATED, ET AL.,
14
                                  Defendant (s).
15
16
17
           The Court, having read and considered the parties’ Stipulation for voluntary
18
     dismissal of the case with prejudice pursuant to Federal Rule of Civil Procedure
19
     41(a)(1)(A)(ii), and good cause appearing,
20
           IT IS HEREBY ORDERED that the request for dismissal of the entire case
21
     with prejudice is GRANTED, and each party is to bear its own fees and costs
22
     incurred in this matter.
23
24
25
26
     Dated: May 15, 2020
27
                                              HONORABLE KENLY KIYA KATO
28                                            United States Magistrate Judge
